DETAILED ACTION
	This Office Action is in response to the amendment filed 07/12/2021.  Claims 1-7 are acknowledged as pending in this application with claims 1 and 4-6 being currently amended and claim 7 being new.  The rejections under 35 U.S.C. 112 are withdrawn as having been overcome by the amendment.  The rejections under 35 U.S.C. 102 are maintained.  New rejections necessitated by the amendment are presented below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen (US 2010/0240496).
Regarding claim 1, Chen teaches a frame segment connector (see annotated figure below) including: a frame support portion (50) adapted to engage the ground (Absent further limitation, frame support portion is considered to meet this limitations because it can engage the ground when the trampoline is on its side, the trampoline net is not being used, or when only the components shown below are connected to form a frame segment connector.  Alternatively, the entire leg portion including T connector 50, vertical section 41, and the base portion can be considered to be a frame support portion); two opposed frame segment engagement portions (60) extending sideways from said frame support portion, wherein said two opposed frame segment engagement portions comprise a hollow such that said two opposed frame segment engagement portions engage said frame support portion in 

    PNG
    media_image1.png
    271
    537
    media_image1.png
    Greyscale

Regarding claim 2, Chen teaches said frame support portion is symmetrical about a vertical axis through the centre of said frame support portion (see Fig. 3).
Regarding claim 3, Chen teaches a cavity (59) adapted to slidably receive therein a net pole.
Regarding claim 4, Chen teaches each said opposed frame engagement portion are adapted to slidingly receive thereover a tube of rectangular hollow section (see Figs. 2, 8).
Regarding claim 5, Chen teaches each of said opposed frame segment engagement portions includes recesses (61) between said means for fastening and said frame support portion and wherein each of said recesses is adapted to receive therein a portion of a leaf spring (recess 61 is capable of receiving a portion of a leaf spring).

	Regarding claim 7, Chen teaches said frame support portion is adapted to engage the ground by a foot (as discussed above with respect to claim 1, The structure indicated below can be considered to correspond to the frame support portion, and further includes a foot).


    PNG
    media_image2.png
    251
    322
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. Applicant argues that Chen’s frame support portion is not “adapted to engage the ground”, as required by claim 1 because when the trampoline is fully assembled the portion 50 does not engage the ground.  This is not persuasive.  Chen teaches a trampoline which requires assembly.  In an intermediate state during assembly, the T-connector 50 is capable of engaging the ground.  Further, it can engage the ground with the fully assembled trampoline on its side or when the assembled trampoline used without the net is inverted.  Additionally, the entire leg support (as shown above with respect to claim 1) can be considered to correspond to the claimed leg support portion, and includes a portion which contacts the ground when the trampoline is fully assembled in a use configuration.  The rejection is therefore maintained

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784